                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ERICK PETERSON,

        Plaintiff,
                                                   Case No. 15-cv-49-jdp
   v.

MICHAEL MEISNER, JANEL NICKEL,
LON BECHER, TIMOTHY CASIANA,
BLOUNT, NATHAN PRESTON,
TRACY KOPFHAMER, BENJAMIN
NEUMAIER, SCOTT ROYCE, TRAVIS
HAAG, MORGAN, HAUTAMAKI,
MARY LEISER, DALIA SULIENE,
MELISSA THORNE, EMILY STEELE,
KAREN ANDERSON, JOANNE LANE,
CINDY FRANCOIS, CINDY
O’DONNELL, DEIRDRE MORGAN,
CHARLES COLE, DENNIS SCHUH,
CHARLES FACKTOR, DENNIS
RICHARDS, AND ALEXANDER
AGNEW,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             10/10/2019
        Peter Oppeneer, Clerk of Court                     Date
